EXHIBIT 4.3 FOURTH SUPPLEMENTAL INDENTURE FIRSTENERGY GENERATION CORP. TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York Trust Company, N.A.), as Trustee Dated as of June 15, 2009 Providing among other things for First Mortgage Bonds, Guarantee SeriesC of 2009 due 2018 First Mortgage Bonds, Guarantee SeriesD of 2009 due 2029 First Mortgage Bonds, Guarantee SeriesE of 2009 due 2029 First Mortgage Bonds, Collateral Series B of 2009 due 2011 First Mortgage Bonds, Collateral Series C of 2009 due 2011 Supplemental to Open-End Mortgage, General Mortgage Indenture and Deed of Trust, Dated as of June 19, 2008 THIS FOURTH SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of June 15, 2009, between FIRSTENERGY GENERATION CORP., a corporation organized and existing under the laws of the State of Ohio (hereinafter called the “Company”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (formerly known as The Bank of New York Trust Company, N.A.), a national banking association organized and existing under the laws of the United States of America, as Trustee (hereinafter called the “Trustee”) under the Open-End Mortgage, General Mortgage Indenture and Deed of Trust, dated as of June19, 2008 (hereinafter called the “Original Indenture”) with the Company. W I T N E S S E T H: WHEREAS, the Company has heretofore duly executed and delivered to the Trustee the Original Indenture to secure Bonds of the Company, issuable in series, from time to time, in the manner and subject to the conditions set forth, and without limit as to principal amount except as provided in the Original Indenture which Original Indenture has been filed for record in the filing offices set forth on Schedule 1 attached hereto and incorporated herein by reference; and WHEREAS, the Company has heretofore executed and delivered to the Trustee, a First Supplemental Indenture supplementing the Original Indenture dated as of June 25, 2008 (the “First Supplemental Indenture”), a Second Supplemental Indenture supplementing the Original Indenture dated as of March 1, 2009 (the “Second Supplemental Indenture”), a Third Supplemental Indenture supplementing the Original Indenture dated as of March 31, 2009 (the “Third Supplemental Indenture” and the Original Indenture, as supplemented by the aforementioned First Supplemental Indenture, Second Supplemental Indenture, Third Supplemental Indenture, this Supplemental Indenture and any other indentures supplemental to the Original Indenture are herein collectively called the “Indenture”); and WHEREAS, the Company, by appropriate corporate action in conformity with the terms of the Indenture, has duly determined to create five new series of Bonds under the Indenture, consisting of (i) $141,260,000 in aggregate principal amount to be designated as “First Mortgage Bonds, Guarantee SeriesC of 2009 due 2018” (hereinafter referred to as the “bonds of Guarantee Series C”); (ii) $100,000,000 in aggregate principal amount to be designated as “First Mortgage Bonds, Guarantee Series D of 2009 due 2029 (hereinafter referred to as the “bonds of Guarantee Series D”); (iii) $6,450,000 in aggregate principal amount to be designated as “First Mortgage Bonds, Guarantee SeriesE of 2009 due 2029” (hereinafter referred to as the “bonds of Guarantee Series E”); (iv) $57,159,000 in aggregate principal amount to be designated as “First Mortgage Bonds, Collateral Series B of 2009 due 2011” (hereinafter referred to as the “bonds of Collateral Series B”); and (v) $91,030,000 in aggregate principal amount to be designated as “First Mortgage Bonds, Collateral Series C of 2009 due 2011” (hereinafter referred to as the “bonds of Collateral Series C,” and together with the bonds of Guarantee Series C, the bonds of Guarantee Series D, the bonds of Guarantee Series E and the bonds of Collateral Series B, the “bonds of June 2009 Series”), which shall bear interest at the respective rates per annum set forth in, shall be subject to certain redemption rights and obligations set forth in, and will otherwise be in the respective forms and have the terms and provisions provided for in this Supplemental Indenture; and WHEREAS, the bonds of Guarantee Series C and the Trustee’s certificate of authentication to be endorsed thereon shall be substantially in the form included in Exhibit A hereto; the bonds of Guarantee Series D and the Trustee’s certificate of authentication to be endorsed thereon shall be substantially in the form included in Exhibit B hereto, the bonds of Guarantee Series E and the Trustee’s certificate of authentication to be endorsed thereon shall be substantially in the form included in Exhibit C hereto, the bonds of Collateral Series B and the Trustee’s certificate of authentication to be endorsed thereon shall be substantially in the form included in Exhibit D hereto, and the bonds of Collateral Series C and the Trustee’s certificate of authentication to be endorsed thereon shall be substantially in the form included in Exhibit E hereto; WHEREAS, it is provided in the Indenture, among other things, that the Company shall execute and file with the Trustee and the Trustee, at the request of the Company, when required by the Indenture, shall join in indentures supplemental thereto, and which thereafter shall form a part thereof, for the purpose, among others of providing for the creation of any series of Bonds and specifying the form and provisions of the Bonds of such series; and WHEREAS, the Company deems it advisable to enter into this Supplemental Indenture for the purposes of establishing the form, terms and provisions of the bonds of Guarantee SeriesC, the bonds of Guarantee Series D, the bonds of Guarantee Series E, the bonds of Collateral Series B and the bonds of Collateral Series C as provided and contemplated by Sections 2.01(a) and 3.01(b) of the Indenture, and the Company has requested and hereby requests the Trustee to join in the execution of this Supplemental Indenture; and WHEREAS, all acts and things have been done and performed which are necessary to make this Supplemental Indenture, when duly executed and delivered, a valid, binding and legal instrument in accordance with its terms and for the purposes herein expressed; and the execution and delivery of this Supplemental Indenture have been in all respects duly authorized. NOW THEREFORE, in consideration of the premises and in further consideration of the sum of One Dollar in lawful money of the United States of America paid to the Company by the Trustee at or before the execution and delivery of this Supplemental Indenture, the receipt whereof is hereby acknowledged, and of other good and valuable consideration, it is agreed by and between the Company and the Trustee as follows: ARTICLE I DEFINITIONS SECTION 1.01Terms Incorporated by Reference. Except for the terms defined in this Supplemental Indenture, all capitalized terms used in this Supplemental Indenture have the respective meanings set forth in the Original Indenture. SECTION 1.02Additional Definitions. 2 “2009-A Revenue Bonds” means the $6,450,000 aggregate principal amount of State of Ohio Pollution Control Revenue Refunding Bonds, Series 2009-A (FirstEnergy Generation Corp. Project) to be issued by the Ohio Water Development Authority. “2009-A Revenue
